DETAILED ACTION
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Moidu (US 2016/0109669 A1, hereinafter “Moidu”).
	Claim 1-2.  Moidu discloses an opto-mechanical assembly, comprising:
	an inner enclosure (206) included within an outer enclosure of the opto-mechanical assembly;
	a first thermal control element (210 - left) disposed on a region of a first section of the inner enclosure (206);
	a second thermal control element (210 – right) disposed on a region of a second section of the inner enclosure;
	an optical element (204B) that includes a first portion (liquid crystal array at) and a second portion (electrical 224), wherein:
a distance of the first portion of the optical element to the first section of the inner enclosure is less than a distance from the second portion of the optical element to the first section of the inner enclosure, a distance of the second portion of the optical element to the second section of the inner enclosure is less than a distance from the first portion of the optical element to the second section of the inner enclosure, 
the second portion of the optical element contacts the second section of the inner enclosure (the electrical conductors 224 are in contact with the second section of the inner enclosure [206]).  See Fig. 2 below.

    PNG
    media_image1.png
    397
    499
    media_image1.png
    Greyscale


	Moidu does not explicitly teach the first thermal control element is configured to cause the first portion of the optical element to be associated with a first temperature, and the second thermal control element is configured to cause the second portion of the optical element to be associated with a second temperature, wherein a difference between the first temperature and the second temperature satisfies a temperature threshold.
	Moidu teaches a temperature difference threshold of ±1° as the optimal operating temperature for the liquid crystal array (204B).  Thus, Moidu inherently teaches a first and second temperature control elements to control the temperature difference and maintain the optimal temperature of ±1° (Para [0037]).  One would be motivated to provide different temperature control to maintain the operational temperature as the liquid crystal array is sensitive to high temperature differential, as taught by Moidu.
	Claim 3.  Moidu teaches the inner enclosure (206) is made of aluminum (Para [0033]) which is the same material as the disclosure (Spec. Para [0021], aluminum).  Therefore, the examiner considers the thermal conductivity would inherently be the same , and wherein a first heat flow between the first section and the external environment of the first section is different than a second heat flow between the second section and an external environment of the second section.
	Claim 4.  Moidu teaches the optical element (204B) is a liquid crystal array.  It is known that liquid crystal array is capable of functioning as a refractive and diffractive optical element.
Claim 5.  Moidu teaches the support element supporting the optical bench in the first cavity spaced apart from the first inner wall (Para [0004]).
However, Moidu does not teach a distance between the first portion of the optical element and the first section is greater than or equal to 10 microns.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to assemble the optical element apart from the first section at a distance greater than or equal to 10 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, in the present case providing space for air flow having an unknown distance, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 6-7.  Moidu teaches the first and second heaters (“thermal control element) are Kapton film heaters, which are well known for utilizing thin electrical traces (Para [0034]).
Claim 8-9. Moidu teaches a temperature sensor (220) configured to determine the temperature within the opto-mechanical assembly inner enclosure.  However, Moidu does not teach a second temperature sensor configured to determine the second temperature.  
It would have been obvious duplicate the part, in the present case providing a second temperature sensor at another region to determine a temperature gradient in a larger assembly (Para [0002]), was recognized as part of the ordinary capabilities of one skilled in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moidu in view of Thornton (US 2004/0202210 A1, hereinafter “Thornton”).
Moidu discloses the invention of claim 11, but does not teach one or more processors wherein the one or more processors are configured to obtain first temperature data related to the first temperature; obtain second temperature data related to the second temperature; control, based on the first temperature data, the first thermal control element; and control, based on the second temperature data, the second thermal control element, wherein controlling the first thermal control element and controlling the second thermal control element causes the difference between the first temperature and the second temperature to satisfy the temperature difference threshold.
Thornton teaches a feedback temperature control system for a semiconductor laser wherein the first temperature sensor (324) is placed at one zone of the laser housing and the second temperature sensor (328) is placed at another zone of the laser housing.  By using the data from the first and second temperature sensors, temperature controller can establish the average temperature of the external cavity member and maintains the average temperature increases the laser performance (Para [0049-0055]).
It would have been obvious to one having ordinary skill in the art to recognize multi zone temperature controls are well known in the art for maintaining an accurate operating temperature, as taught by Thornton that this principle has been used in maintaining optimal laser temperature.  It would have been obvious to one having ordinary skill in the art to employ the multi-zone temperature control for a larger optical package or for maintaining a smaller temperature variance in the device.
Claim 11.  Moidu discloses an opto-mechanical assembly, comprising:
	a first thermal control element (210 - left) disposed on a region of a first section of the inner enclosure (206);
	a second thermal control element (210 – right) disposed on a region of a second section of the inner enclosure;
the first section and the second section are approximately parallel to a particular plane,
the first thermal control element (210 – left) is configured to heat a first portion of an optical element (204B) disposed between the first section and the second section, and
the second thermal control element (210 – right) is configured to heat a second portion of the optical element to satisfy a temperature gradient threshold, and
wherein the axis of the optical element is approximately perpendicular to the particular plane.
	

    PNG
    media_image1.png
    397
    499
    media_image1.png
    Greyscale


	Claim 12.  Moidu discloses the temperature gradient threshold is ±1° (Para [0037]).
Claim 13.  Moidu discloses a left and right thermal control element (210 in Fig. 2A above).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moidu in view of Thornton (US 2004/0202210 A1, hereinafter “Thornton”).
 Moidu discloses the invention of claim 11, but Moidu does not disclose the limitations of claims 14-16 as recited.  
Thornton teaches a feedback temperature control system for a semiconductor laser wherein the first temperature sensor (324) is placed at one zone of the laser housing and the second temperature sensor (328) is placed at another zone of the laser housing.  By using the data from the first and second temperature sensors, temperature controller can establish the average temperature of the external cavity member and maintains the average temperature increases the laser performance (Para [0049-0055]).
It would have been obvious to one having ordinary skill in the art to recognize multi zone temperature controls are well known in the art for maintaining an accurate operating temperature, as taught by Thornton that this principle has been used in maintaining optimal laser temperature.  It would have been obvious to one having ordinary skill in the art to employ the multi-zone temperature control for a larger optical package or for maintaining a smaller temperature variance in the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        


/ERIN D CHIEM/Examiner, Art Unit 2874